DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/21 has been considered by the examiner.

Drawings
The drawings received on 02/10/21 are acceptable.

Allowable Subject Matter
Claims 1-7 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a high voltage filter including the limitation “a third capacitive element connected between the anode bus bar and the cathode bus bar, wherein an anode terminal of the first 

Claim 3 is allowed because the prior art of record fails to disclose or suggest a high voltage filter including the limitation “a plurality of capacitive elements connected between the anode bus bar and the cathode bus bar, wherein in the plurality of capacitive elements, an anode terminal, which is connected to the anode bus bar, of one of the two adjacent capacitive elements and a cathode terminal, which is connected to the cathode bus bar, of the other capacitive element are arranged adjacent to each other, the plurality of capacitive elements include a third capacitive element disposed adjacent to the first capacitive element and the second capacitive element, an anode terminal of the first capacitive element and a cathode terminal of the third capacitive element are arranged close to each other, and a cathode terminal of the second capacitive element and an anode terminal of the third capacitive element are arranged close to each other“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Noda et al. (US 2020/0203055 A1) disclose a power conversion device and high voltage noise filter.
Taniguchi et al. (US 2020/0162051 A1) disclose a voltage filter and power conversion device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838